Case 6:18-cr-00010-NKM Document 220 Filed 01/31/21 Page 1 of 2 Pageid#: 4174




                       UNITED STATES DISTRICT COURT                                  JAN. 31, 2021
                       WESTERN DISTRICT OF VIRGINIA
                            LYNCHBURG DIVISION


  UNITED STATES OF AMERICA                           Case No. 6:18-cr-10


                       v.
                                                     ORDER

  JOHN MARSHALL HIGGINS,
                                                     JUDGE NORMAN K. MOON
                                    Defendant.




       Before the Court is Defendant John Marshall Higgins, who stands charged with twenty-

one criminal counts in violation of 18 U.S.C. §§ 2, 242, 1341 and 1349. Dkt. 58. For the reasons

stated in the accompanying Memorandum Opinion, it shall be ORDERED and ADJUDGED that:

   1. In accordance with the Findings of Fact and Conclusions of Law, the Court finds,

       beyond a reasonable doubt, that Defendant John Marshall Higgins is GUILTY as

       charged as to Count I, Count II (as a misdemeanor), Count III, Count XX, Count

       XXI, and Count XXII.

   2. In accordance with the Findings of Fact and Conclusions of Law, the Court finds

       Defendant John Marshall Higgins NOT GUILTY as charged as to Count IV,

       Counts VII–XIX, and Count XXIII.

   3. Higgins’ Motion for Judgment of Acquittal, Dkt. 209 at 80, is DENIED for the

       same reasons as the Court found above regarding Higgins’ guilt as to Count I, Count

       II, Count III, Count XX, Count XXI, and Count XXII.




                                                 1
Case 6:18-cr-00010-NKM Document 220 Filed 01/31/21 Page 2 of 2 Pageid#: 4175




       The Clerk of the Court is hereby directed to send a copy of this Order and the Memorandum

Opinion to the parties and further directed to contact the parties to establish a date for Higgins’

sentencing. Probation is instructed to prepare a presentence report.

       Entered this 31st day of January, 2021.




                                                 2
